DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 4/16/2021 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corneo (US 6,367,480; of record) as evidenced by B. Braun Medical, Inc. (available online at https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=f47d4c31-8871-74dd-2e13-52af971a69e0&type=display, December 2018; of record).
Instant claim 1 is drawn to an ophthalmic solution for enhancing visualization during cataract surgery, the solution comprising an isotonic and pH neutral aqueous solution of Trypan Blue at a concentration of 0.2% to 0.45% (more specifically, 0.25% to 0.45% (claim 2), even more specifically 0.3% to 0.45% (claim 3)) by weight.
Corneo teaches “[c]ompositions of trypan blue in an ocularly acceptable carrier” which “are generally isotonic” and wherein said “solutions are sterile, buffered and free of particulate material” (Column 4, Lines 5-12).  In particular, Corneo teaches “0.1% solutions of trypan blue… dissolved in Balanced Salt Solution” which, based on “testing a number of different Corneo, “[h]aving said this, trypan blue solutions in an amount from 0.05% w/w to 3% w/w may be used” (Column 4, Lines 21-22).
And, as evidenced by B. Braun Medical, Inc., Balanced Salt Solution is an aqueous solution wherein “[t]he pH is approximately 7.0” (Page 1, Description).
As such, the isotonic solutions of Corneo comprising “trypan blue… in an amount from 0.05% w/w to 3% w/w” (Column 4, Lines 21-22) further entail a pH neutral and aqueous solution as instantly claimed.
And since, as discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)), instant claims 1-3 are rejected as prima facie obvious.
New claims 19-20 are drawn to the ophthalmic solution of claim 1, packaged in a delivery device for introduction into the anterior chamber of the eye (claim 19) and, more specifically, a syringe (claim 20).
Corneo teaches that “trypan blue was… injected” (Column 6, Line 21).
As such, claims 19-20 are also rejected as prima facie obvious.
Response to Arguments
Applicant argues “that the claimed range (0.2% to 0.45% by weight) is non-obvious in view of Corneo and B. Braun Medical, Inc.” (Applicant Arguments, Page 5).  In particular, Applicant argues that – although Corneo teaches “trypan blue solutions in an amount from 0.05% w/w to 3% w/w” (preferably, 0.1%) – “use of Trypan Blue at concentrations higher than that (0.1%) preferred by Corneo provides faster and darker staining of the anterior and posterior lens capsule tissue in an eye” (Applicant Arguments, Page 6).  Yet, the fact that higher amounts of a dye would result in “faster and darker staining” cannot be considered unexpected.  Rather, this is the exact outcome that one of ordinary skill in the art would expect from using higher concentrations of a dye.
Applicant, however, further argues that “use of Trypan Blue at concentrations higher than that (0.1%) preferred by Corneo [also] provides… improved visualization of tissues and tissue boundaries, facilitating cataract surgery” (Applicant Arguments, Page 6), wherein “a threshold for visual discrimination of the center of the capsulotomy to the anterior capsulotomy stained with a Trypan Blue solution is a concentration of about 0.2% by weight” and “[v]isual discrimination improves further with increasing Trypan Blue concentration” (Applicant Arguments, Page 7). While it is acknowledged that “Applicants can rebut a prima facie case of obviousness by showing criticality of the range”, this is accomplished “generally by showing that the claimed range achieves unexpected results relative to the prior art range” which are “different in kind and not merely in degree from the results of the prior art” (MPEP 2144.05(III)(A)).  In the instant case, it is not found unexpected that higher concentrations of dye would provide improved visualization of tissues and tissue boundaries.  Again, this is the exact outcome that one of ordinary skill in the art would expect from using higher concentrations of a dye.
Applicant next turns to the upper limit of the claimed range, arguing “that the literature suggests that Trypan Blue is toxic to cells in the eye at a concentration of 0.5% for about 5 minutes, or at a concentration of about 0.25% for about 30 minutes” (Applicant Arguments, Page 7).  However, Gale et al (Am J Ophthalmol 138:64-69, 2004 – provided in Applicant’s IDS submitted 
In view of all of the foregoing, the rejection of claims is MAINTAINED.
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611